- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of Registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant’s name into English) The Federative Republic of Brazil (Jurisdiction of incorporation or organization) Rua Verbo Divino, 1356 São Paulo-SP-04719-002 Brazil (Address of principal executive offices) José Antonio Guaraldi Felix Telephone: +55-11-2111-2785 Fax: +55-11-2111-2780 E-mail: ri@netservicos.com.br Rua Verbo Divino, 1356 São Paulo-SP-04719-002 Brazil (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of each class Name of each exchange on which registered American Depositary Shares, evidenced by American Depositary Receipts, each representing one preferred share, no par value Nasdaq Global Market Preferred shares, no par value Nasdaq Global Market* *Not for trading but only in connection with the registration of the American Depositary Shares. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 114,459,685 Common Shares, as of December 31, 2010 228,503,916 Preferred Shares, as of December 31, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES X NO If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YES NO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Act. LARGE ACCELERATED FILER X ACCELERATED FILER NON-ACCELERATED FILER Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: [ ] U.S. GAAP [x] International Financial Reporting Standards as issued by International Accounting Standards Board NETC Annual Report 2010 – Form 20-F [ ] Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ITEM 17 ITEM 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X NETC Annual Report 2010 – Form 20-F Table of Contents Page Part I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 3 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 Selected Financial Data 3 Risk Factors 6 ITEM 4. INFORMATION ON THE COMPANY 19 Business Overview 19 Strategy 21 History and Development of the Company 23 Our Services 24 Operations 27 Network Technology 27 Customer Care 29 Sales and Marketing 29 The Social Responsibility Project 30 Competition 30 Licenses 32 Description of Property 32 Regulation 33 Legal Proceedings 40 Organizational Structure 47 ITEM 4A. UNRESOLVED STAFF COMMENTS 49 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 49 Overview 50 Acquisitions 51 Critical Accounting Polices 52 Financial Statement Presentation 53 Results of Operations 57 Liquidity and Capital Resources 63 Brazilian Economic Environment 70 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 74 Directors and Board Practices 74 Executive Officers and Senior Managers 78 Indemnification 79 Compensation of Directors and Principal Executive Officers 79 . 79 i NETC Annual Report 2010 – Form 20-F Directors’ Service Contracts 79 Employees 79 Share Ownership 79 Variable Compensation Plan and Long-Term Incentive Plan 80 Pension, Retirement and Similar Benefits 80 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 81 Major Shareholders 81 Shareholders’ Agreements 82 Related Party Transactions 84 ITEM 8. FINANCIAL INFORMATION 88 ITEM 9. THE OFFER AND LISTING 89 General 89 Trading Markets 90 ITEM 10. ADDITIONAL INFORMATION 98 Memorandum and Articles of Association 98 Material Contracts 105 Exchange Controls 106 Dividend Policy 107 Taxation 111 Documents on Display 114 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 116 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 117 Part II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 120 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 120 ITEM 15. CONTROLS AND PROCEDURES 120 Disclosure Controls and Procedures 120 Management’s Annual Report on Internal Control over Financial Reporting 120 Changes in Internal Control Over Financial Reporting 121 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 121 ITEM 16B. CODE OF ETHICS 121 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 121 ii NETC Annual Report 2010 – Form 20-F ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS. 122 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT. 122 ITEM 16G. CORPORATE GOVERNANCE. 122 Part III ITEM 17. FINANCIAL STATEMENTS 123 ITEM 18. FINANCIAL STATEMENTS 123 ITEM 19. EXHIBITS 124 . 124 iii NETC Annual Report 2010 – Form 20-F Table of Contents Certain References and Information In this Form 20-F, references to “Net Serviços,” “Net,” “we,” “us” and “our” are to Net Serviços de Comunicação S.A. and, unless the context requires otherwise, include the consolidated subsidiaries of Net Serviços de Comunicação S.A. References to our “ADSs” are to our American Depositary Shares, each of which represents one of our preferred shares. All references in this Form 20-F to “reais,” “real” or “R$” are to Brazilian reais, and all references to “U.S. dollars,” “$” or “US$” are to United States dollars. Unless otherwise specified, certain amounts stated in this Form 20-F in U.S. dollars have been translated, for the convenience of the reader, from reais at the rate in effect on December 31, 2010 of R$1.6662 per US$1.00. These translations should not be construed as a representation that reais could have been converted into U.S. dollars at that rate on that date or on any other date. On June 1 st , 2011, the rate of exchange was R$1.5878 per US$1.00. See “Exchange Rate Information.” Unless otherwise specified and other than with respect to historical financial statement information, we present all operating statistics and subscriber information concerning Net Serviços as of December 31, 2010. Forward-Looking Statements This Form 20-F contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, that are intended to enhance your ability to assess our future financial performance. Forward-looking statements include, but are not limited to, statements that represent our beliefs concerning future operations, strategies, financial results and other developments, and contain words such as “may,” “might,” “should,” “intend,” “expect,” “anticipate,” “plan” and similar expressions. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond our control or are subject to change, our actual results could be materially different from the beliefs we express in our forward-looking statements. The following factors, among others, may have such an impact: competition from other cable operating systems and other service providers and industry consolidation; failure to keep pace with developments in technology; our inability to charge customers for equipments costs related to multiples outlets; increases in churn rates; increases in programming costs; substantial additional expenses on our network; piracy of our pay-television services; inability to renew licenses; dependence on third parties including suppliers and vendors; interference with our ability to provide our services; increases in use of bandwidth-intensive Internet-based services; government regulations and changes therein; factors pertaining to the Internet access portion of our business; unfavorable outcome in legal proceedings arising out of the regular course of our business; substantial additional taxes on our network; interests of our current major shareholders that may differ from yours; dependence on key members of senior management and any difficulty in hiring new managers; difficulties in integrating companies we acquire; the impact of any weakening of global and Brazilian economic conditions; Brazilian political and economic conditions and interventions by the Brazilian government and changes in exchange rates, inflation, interest rates and performance of financial markets; developments in, and the perception of risk in, other countries and emerging market economies; restrictions on the movement of capital out of Brazil; limited liquidity of the trading market for ADSs in the U.S; fewer and less well defined shareholders’ rights related to our ADSs than comparable securities of an U.S. issuer; difficulties in proceedings with respect to your interests as a shareholder; risk of losing the ability to remit foreign currency abroad and unfavorable tax treatment if you exchange your ADSs for preferred shares; difficulty in exercising certain rights related to our ADSs including preemptive rights; no dividend entitlement; and holdings of preferred shares and ADSs subject to dilution. 1 NETC Annual Report 2010 – Form 20-F Table of Contents Developments in any of these areas, which are more fully, described elsewhere in this Form20‑F and which descriptions are incorporated into this section by reference, could cause our results to differ materially from results that have been or may be projected by us or on our behalf. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. We caution that the foregoing list of factors is not exclusive. We urge you not to unduly rely on forward-looking statements contained in this Form 20-F. Exchange Rate Information The information set forth below with respect to exchange rates is based on the official selling rate of the Central Bank of Brazil, or the Central Bank. Low High Average(1) Period-end (Reais per US$1.00) Year 2006 2.0586 2.3711 2.1679 2.1380 2007 1.7325 2.1556 1.9300 1.7713 2008 1.5593 2.5004 1.8335 2.3370 2009 1.7024 2.4218 1.9905 1.7412 2010 1.6554 1.8811 1.7589 1.6662 2011 (through June 1 st ) 1.5654 1.6912 1.6367 1.5878 Low High (Reais per US$1.00) Month November 2010 1.6801 1.7336 December 2010 1.6662 1.7117 January 2011 1.6510 1.6912 February 2011 1.6612 1.6776 March 2011 1.6287 1.6757 April 2011 1.5654 1.6194 May 2011 1.5747 1.6339 June 2011 (through June 1 st ) 1.5878 1.5878 Source: Central Bank (1) Calculated by using the average of the exchange rates on the last day of each month during the relevant period. 2 NETC Annual Report 2010 – Form 20-F Table of Contents Fluctuations in the exchange rate between the real and the U.S. dollar will affect the U.S. dollar equivalent of the real-denominated prices of our shares and, as a result, will affect the market prices of our ADSs in the United States. Part I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS. Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE. Not applicable. ITEM 3. KEY INFORMATION. Selected Financial Data The Company has adopted International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) for the first time in its consolidated financial statements for the year ended December 31, 2009, which included the comparative consolidated financial statements for December 31, 2008 and, for the balance sheet, January 1, 2008, which was the transition date to IFRS. Therefore, we present in this section financial and operating data derived from our audited consolidated financial statements as of and for the years ended December 2010, 2009 and 2008 and as of January 1, 2008 (date of transition to IFRS). The selected audited consolidated financial data presented in accordance with IFRS set forth below should be read in conjunction with, and are qualified in their entirety by reference to, “Item 5. Operating and Financial Review and Prospects” and our audited consolidated financial statements and notes thereto included elsewhere in this Form 20-F. On October 11, 2006, we acquired a minority invest in Vivax Ltda., formerly Vivax S.A., or Vivax, and on June 11, 2007, we acquired the remaining outstanding shares of Vivax, which became a wholly owned subsidiary of our company. The financial results of Vivax have been consolidated with our audited consolidated financial statements beginning on June 1, 2007. On December 29, 2008, we acquired the control of 614 Telecomunicações Ltda., oão Pessoa S.A. and aceió S.A., jointly referred to as “BIGTV”, and BIGTV became a wholly owned subsidiary of our company. The financial results of BIGTV have been included in our audited consolidated financial statements beginning on December 29, 2008. On November 29, 2009, Vivax and BIGTV were merged into Net. On June 30, 2009, we acquired the control of ESC 90 Telecomunicações Ltda., or ESC 90, and ESC 90 became a wholly owned subsidiary of our Company. The financial results of ESC 90 have been included in our audited consolidated financial statements beginning on June 30, 2009. On July 31, 2010, Esc 90 was merged into Net. 3 NETC Annual Report 2010 – Form 20-F Table of Contents STATEMENT OF COMPREHENSIVE INCOME DATA Year Ended December31, (Convenience translation to US$ in thousands, except share amounts) (R$ in thousands, except per share and share amounts) Gross sales revenue (1) US$ 4,262,146 R$ 7,101,588 R$ 6,070,401 R$ 4,852,755 Taxes on sales, discounts and cancellations (2) (1,017,836) (1,695,919) (1,457,012) (1,162,346) Net sales 3,244,310 5,405,669 4,613,389 3,690,409 Operating cost and expenses: Programming and other direct operating costs (1,548,206) (2,579,623) (2,274,916) (1,749,397) Selling, general and administrative expenses (1,253,037) (1,035,867) Depreciation and amortization Other expenses (13,725) (16,905) Total operating costs and expenses (2,849,364) (4,747,610) (3,989,920) (3,204,872) Operating profit 394,946 658,059 623,469 485,537 Finance results: Finance expense (432,462) Finance income 101,641 169,354 92,779 113,935 Profit before income taxes and social contribution 467,991 688,913 167,010 Income taxes and social contribution 47,035 Profit US$ 184,342 R$ 307,151 ´
